DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-15, it is unclear whether claim elements drawn to figure reference numerals are relied upon in the claim as seen in the relevant figures of the disclosure, where the claim language and reference numerals can be interpreted differently.  For the purposes of examination, the examiner is not considering the reference numerals when applying relevant references for rejection.  
Claim 13 recites the limitation "the dilution line" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the examiner is considering claim 13 to recite “a dilution line”.  Appropriate correction is necessary.
Claim 15 is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  The examiner recommends applicant amend or cancel this claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8, 10, and 12-14 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Volker, US 2013/0235691 (Volker).
Regarding claim 1, Volker discloses an apparatus for preparing a medical solution (abstract, fig. 4) comprising:
A fluid system having a main circuit in which a pump (REF 7) and a product container (REF 44) are arranged and in which liquid can circulate by operating the pump;
A branch section (REF 18, 19) in communication with the main circuit;
A raw material container (REF 20) having a raw material at least partly not dissolved (see “powdery and/or granulated and/or slurried feedstocks”, abstract, and ¶ 0056), where said raw material container is connected in the branch section (via REF 18, 19);
Wherein the branch section comprises a suction line (REF 18) that leads from the raw material container (REF 20) to be connected to a suction unit (REF 14, see “venturi”, ¶ 0056) of the main circuit;
Wherein the suction unit is configured to suck in liquid together with raw material not yet dissolved from the suction line to introduce it into a liquid flowing through the main circuit (¶ 0056); and
A fine mixing chamber (REF 49, 50) having two connectors (i.e. inlet/outlet fluidic connector) and one retention element (REF 49, see “fill filter”, ¶ 0080) arranged between said two connectors, said fine mixing chamber arranged between the suction unit (REF 14) and the product container (REF 44).
Regarding claim 2, Volker discloses the retention element comprises a filter element (see “sterile filter”, ¶ 0080) capable of retaining undissolved raw material.
Regarding claim 6, Volker discloses an apparatus wherein the suction unit is a passive suction unit (see “venturi”, ¶ 0056).
Regarding claim 7, Volker discloses an apparatus wherein the suction unit is a venturi nozzle (REF 14, ¶ 0056) with the suction line (REF 18) opening into a narrowing portion of the line of the main circuit (REF 14, fig. 4).
Regarding claim 8, Volker discloses an apparatus wherein the branch section has a flushing line (REF 19) that branches off from the main circuit between a pressure side of the pump (REF 7) and the suction unit (REF 14) and is connectable in the raw material container (fig. 4).
Regarding claim 10, Volker discloses a system comprising the apparatus of claim 1 and connected to a raw material container (see rejections set forth above and fig. 4).
Regarding claim 12, Volker discloses a method for preparing a medical solution via the apparatus set forth above (abstract, fig. 4) where solvent is circulated in the main circuit via a pump (REF 7) and mixed with raw materials (REF 20) injected via a suction unit (REF 14) and suction line (REF 18) are mixed with the solvent circulating in the main circuit.
Regarding claim 13, Volker discloses a method wherein solvent is introduced into the main circuit via a dilution line (REF 19, fig. 4, ¶ 0077), into the raw material container (REF 20), mixed with said raw materials, and is drawn through the suction line (REF 18).
Regarding claim 14, Volker discloses a method wherein preparation of a medical solution takes place in a self-regulating manner (¶ 0077) with the aid of a fine mixing chamber (REF 49, 50) arranged in the main circuit with a retention element (REF 50, ¶ 0080) therein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volker in view of Sano et al., US 2002/0012619 (Sano).
Regarding claim 3, Volker does not disclose an apparatus wherein the filter element is arranged such that liquid has to flow against gravity to pass through the filter element.  However, Sano discloses a medical solution preparation apparatus (abstract, fig. 1, ¶ 0022) having multiple mixing chambers (REF B, C, and space between/above REF 55, 56) connected in series and comprising multiple retention elements (REF 55, 56, ¶ 0015) wherein liquid has to flow against gravity to pass through the filter element (from REF B to REF 55, 56). 
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the apparatus of Volker to include gravity assisted filtration as described in Sano in order to separate undissolved material via gravity in addition to traditional filtration techniques.  
Regarding claim 4, Sano further discloses a medical solution preparation apparatus comprising a fine mixing chamber (REF B, C) having a swirl chamber (see minimum diameter portion at U-bend and REF C) upstream of the filter element (REF 55) and extending around said filter element (REF 52 at REF C extending around REF 55).
Regarding claim 5, Volker does not disclose an apparatus comprising an additional fine mixing chamber connected in series or parallel where the retention elements have different characteristics.  However, Sano discloses a medical solution preparation apparatus (abstract, fig. 1, ¶ 0022) having multiple mixing chambers (REF B, C, and space between/above REF 55, 56) connected in series and comprising multiple retention elements (REF 55, 56) each having different filtration characteristics (¶ 0015).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the apparatus of Volker to include multiple mixing chambers/retention elements connected in series as described in Sano in order to provide improved retention of undissolved particulates from entering downstream solutions (Sano, ¶ 0015).
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volker.
Regarding claims 9 and 11, Volker does not disclose an apparatus further comprising an additional branch section having a raw material container and suction line leading to the suction unit of the main circuit.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional branch sections and raw material containers in the apparatus of Volker since it has been held that mere duplication of the essential working parts of an apparatus involves only routine skill in the art (MPEP 2144.04, Section VI, Part B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779